Citation Nr: 1011916	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-10 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Propriety of offset of disability compensation benefits due 
to receipt of military drill pay.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1966 to June 1968 
and from May 1, 1992, to May 9, 1992.  He also has unverified 
periods of Reserve service with the United States Army 
Reserve National Guard from 1989 to 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 decision of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which reduced the Veteran's monthly disability 
compensation benefits because he requested a wavier of 
compensation in order to receive military drill pay for 63 
training days in 2003.  

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in March 2006, the Veteran indicated that he wished 
to testify at a hearing before the Board at the local RO.  
However, in an April 2006 form, the Veteran indicated that he 
wished to withdraw his hearing request.  Therefore, the Board 
finds that there is no hearing request pending at this time.  
See 38 C.F.R. § 20.702(e) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

According to regulatory criteria, not more than one award of 
pension, compensation, or emergency officers' regular or 
reserve retirement pay will be made concurrently to any 
person based on his or her own service except as provided in 
38 C.F.R. § 3.803 relating to naval pension and 38 C.F.R. § 
3.750(c) relating to waiver of retirement pay.  38 U.S.C.A. § 
5304(c) prohibits the receipt of VA disability compensation 
benefits for any period for which the person receives active 
service pay.  See 38 C.F.R. § 3.654, 3.700.  This includes 
active duty pay, drill, and active duty for training 
payments, and inactive duty for training payments made to 
Reservists and members of the National Guard.  

Reservists may waive their pension, compensation, or 
retirement pay for periods of field training, instruction, 
other duty, or drills.  A waiver may include prospective 
periods and contain a right of recoupment for the days for 
which the reservist did not receive payment for duty by 
reason of failure to report for duty.  38 C.F.R. § 
3.700(a)(1)(iii).  

Review of the record reveals that the Veteran has received VA 
disability compensation benefits since June 1968 for his 
service-connected right knee injury and right hand fracture.  
In June 2004, the RO received a VA Form 21-8951, Notice of 
Waiver of VA Compensation or Pension to Receive Military Pay 
and Allowances.  The form, completed by the Defense Manpower 
Data Center (DMDC), identified the Veteran as being a 
reservist for 2003 and in receipt of training pay for 63 
days.  Although the Veteran indicated on the form that he 
wished to waive his VA benefits for the days indicated in 
order to retain his training pay, he noted that the actual 
number of training days for 2003 was 48 days instead of the 
stated 63 days.  As previously stated, in a September 2004 
decision, the RO withheld the Veteran's compensation benefits 
for 63 days, effective October 1, 2004.  

In his October 2004 notice of disagreement (NOD), the Veteran 
explained that in 2003, he attended one drill each month and 
did not attend annual training in 2003 because he completed 
his annual training obligation for 2003 in October 2002.  The 
Veteran also stated that the 48 days of training is verified 
on his Leave and Earnings Statements for 2003.  However, the 
Veteran's 2003 Leave and Earning Statements are not of 
record, and the Veteran's representative requested in the 
March 2010 Informal Hearing Presentation that the Leave and 
Earning Statements should be reviewed by the Board prior to 
adjudicating the claim.  

To ensure that all due process requirements are met, and the 
record is complete, the Veteran should be given an 
opportunity to provide his 2003 Leave and Earnings 
Statements, which are pertinent to the claim currently on 
appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
he submit his Leave and Earnings 
Statements for 2003.  

2.  If the Veteran does not submit such 
evidence, obtain his 2003 Leave and 
Earnings Statements and verification of 
training pay in 2003 from the Defense 
Finance and Accounting Service (DFAS) in 
Cleveland, Ohio.  This information should 
include specific dates of pay for all 
periods of active duty for training and 
inactive duty training.  The aid of the 
Veteran in securing these records, to 
include providing necessary 
authorizations, should be enlisted, as 
needed.  If DFAS is unable to provide 
verification of the Veteran's drill dates 
and pay for the period at issue, all 
follow-up development required to obtain 
this information should be conducted, to 
include requesting the information from 
the appropriate service department.  

3.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded the 
appropriate time period within which to 
respond thereto.  

Thereafter, the case should be returned 
to the Board, if in order. The Board 
intimates no opinion as to the ultimate 
outcome in this case. The appellant need 
take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


